DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat load” of claim 1 and “pan” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Interpretation
Applicant’s arguments and amendments, see pages 6 - 7, filed 8/10/21, with respect to interpretations of claim limitations of claims 8 and 15 under 112f have been fully considered and are persuasive.  The interpretations of 6/10/21 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 10 and 16 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 17 is rejected for depending from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 – 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheoran et al. (US 9,719,352 B2) (hereinafter “Sheoran”). The .
Regarding claim 8, Sheoran shows a flow management system (Figs. 1 – 3) for delivering air to a heat load (auxiliary power unit 128 in Fig. 1, labeled 122 in Figs. 2 and 3) of an aircraft (100) comprising: a cover having an opening (118) for receiving and directing an airflow (see annotated Fig. 1, below, the capitalized annotations denoting claim limitations, col. 4 lines 1 – 5); and at least one duct (202) defining a non-linear fluid flow path (duct 202 is bent in the middle in annotated Fig. 2 below, the capitalized annotations denoting claim limitations), the fluid flow path operably coupling the opening (118) and the heat load (122, annotated Fig. 2), wherein the at least one duct comprises a baffle extending from a portion of the at least one duct (unnumbered but labeled in annotated Fig. 2), wherein a cross-sectional area of the at least one duct downstream of the baffle is greater than a cross-sectional area of the at least one duct upstream of the baffle (Fig. 2 shows the cross sectional area increasing from right to left, col. 4 lines 47 – 50), and wherein the baffle and the at least one duct downstream of the baffle reduce a velocity of an airflow within the at least one duct and a pressure drop of the airflow (functional limitation that Sheoran performs, as described at col. 4 lines 33 – 39, the pressure dropping also according to the Bernoulli effect), wherein the at least one duct comprises: a first duct member; and a second duct member configured to cooperate with the first duct member to define at least a portion of the fluid flow path (unnumbered, but labeled in annotated Fig. 2), and wherein at least one of the first duct member or the second duct member has a first end and a second end (annotated Fig. 2) and is disposed to contact the cover at the first end (Figs. 1 and 2 combined show this 

    PNG
    media_image1.png
    602
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    590
    902
    media_image2.png
    Greyscale

Regarding claim 9, Sheoran further shows at least one of the first duct member or the second duct member (the first duct member being the top part of the duct 202, annotated Fig. 2) is arranged adjacent an exterior surface of the aircraft, between the cover (Fig. 1) and the aircraft (construed as the balance of the aircraft structure, under the duct 202).
Regarding claim 10, Sheoran further shows the first duct member is coupled to the cover adjacent an aft end of the opening (118) and to the aircraft (Figs. 1 and 2 taken together), the first duct member having a contour generally complementary to a contour of the cover (curved and substantially parallel to each other in Figs. 1 and 2 taken together).
Regarding claim 11, Sheoran further shows the second duct member is coupled to the cover adjacent a fore end of the opening and to the aircraft (Figs. 1 and 2 taken 
Regarding claim 12, Sheoran further shows the second duct member (the lower part of the duct 202) further includes: a first portion arranged at a first angle to the cover (left end of second duct member in Fig. 2); and a second portion arranged at a second angle to the cover, the first angle and the second angle being different (the right end of the second duct member, which is angled upward).
Regarding claim 13, Sheoran further shows condensate collected on a surface of the second portion flows toward the first portion as a result of the second angle and the first angle (functional limitation that Sheoran is capable of performing due to the angles of the first and second portions in annotated Fig. 2).
Regarding claim 18, Sheoran further shows a third duct member (horizontal wall 112) arranged within an interior of the aircraft (annotated Fig. 2, above).
Regarding claim 19, Sheoran further shows a contour of the third duct member defines a turn within the fluid flow path (airflow goes from right to left, and then left to right along the third duct member in annotated Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sheoran as applied to claim 12 above, and further in view of Truemper et al. (US 2016/0200441 A1) (hereinafter “Truemper”). Both Sheoran and Truemper are in the applicant’s field of endeavor, a flow management system for an aircraft. These two references, when considered together, teach all of the elements recited in claim 14 of this application. Sheoran as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 14 of this application further discloses at least one opening is formed in a surface of the second duct member, the at least one opening being arranged adjacent to a pan for collecting condensate. 
Sheoran further discloses at least one opening (214) is formed in a surface of the second duct member (annotated Fig. 2, above), but does not explicitly disclose the at least one opening being arranged adjacent to a pan for collecting condensate.
Truemper teaches the at least one opening (32) formed in a surface of the second duct member (30) being arranged adjacent to a pan (46) for collecting condensate (paragraph [0047], see annotated Fig. 3 below, the capitalized annotations .

    PNG
    media_image3.png
    557
    563
    media_image3.png
    Greyscale

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheoran as applied to claim 12 above, and further in view of Dionne et al. (US .
Regarding claim 16, Sheoran as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 16 of this application further discloses a lip is arranged adjacent a terminal end of the second duct member, the lip extending generally perpendicular to the second duct member into the fluid flow path. Sheoran does not explicitly contain this additional limitation.
Dionne teaches a lip is arranged adjacent a terminal end of the second duct member, the lip extending generally perpendicular to the second duct member into the fluid flow path (see annotated Fig. 7, below, the capitalized annotations denoting claim limitations, and the airflow arrows showing the fluid flow path). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sheoran by adding the lip as taught by Dionne in order add a structure to increase the rigidity of the second duct member such that it is less likely to flex and vibrate during flight, the flexing and vibration which would lead to noise and/or premature failure of the duct member.

    PNG
    media_image4.png
    603
    819
    media_image4.png
    Greyscale

Regarding claim 17, Sheoran as modified by as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 17 of this application further discloses the lip has a non-linear shape across a surface of the second duct member. Sheoran does not explicitly contain this additional limitation.
Dionne teaches the lip has a non-linear shape across a surface of the second duct member (the lip is semi-cylindrical in annotated Fig. 7, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sheoran by adding the lip as taught by Dionne in order add a structure to increase the rigidity of the second duct member such that it is .

Response to Arguments
Applicant’s arguments with respect to claims 8 – 14 and 16 – 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Army (US 10,322,621 B2) teaches a flow management system for delivering air to a heat load having a duct, baffle, and first and second duct members, relevant to claim 8.
Kenney et al. (US 10,077,952 B2) teaches a flow management system having a lip extending generally perpendicular to a duct member, relevant to claims 16 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/13/22